ACCEPTED
                                                                                                          05-17-00648-CV
                                                                                                FIFTH COURT OF APPEALS
                                                                                                          DALLAS, TEXAS
                                                                                                        6/8/2018 11:49 AM
                                                                                                               LISA MATZ
                                                                                                                   CLERK

                                                NO. 05-17-00648-CV
                                                     In the
                                                                                          FILED IN
                                             Fifth Court of Appeals                5th COURT OF APPEALS
                                                  Dallas, Texas                        DALLAS, TEXAS
                                             ____________________                 06/08/2018 11:49:00 AM
                                                                                         LISA MATZ
                                                                                           Clerk
                                    LINDA HOUSTON, APPELLANT
                                                              VS.
                                    EILEEN HOUSTON, APPELLEE
                                               ________________________________



 APPELLANTS’ REPONSE IN OPPOSITION TO APPELLEE’S MOTION
 FOR LEAVE TO FILE SURREPLY OR ALTERNATIVELY MOTION FOR
                LEAVE TO FILE SUR SURREPLY
                                              _________________________________



                                               On Appeal from
                                             Probate Court No. 1
                                             Collin County, Texas
                                            Cause No. PB 001-56605



TO THE HONORABLE JUDGE OF THIS COURT:

          NOW COME, Linda Houston (“Appellant”) to submit this Response in
Opposition to Eileen Houston (“Appellee”) Motion for Leave to file a Surreply. In
support of this Response, Appellant respectfully shows the Court as follows:


I.    LEGAL AND FACTUAL REASONS FOR OPPOSING MOTION FOR
      LEAVE
            1.      Appellee’s Motion for Leave to File a Surreply Brief (the “Motion for
                   Leave”) fails to present this Court with good cause necessitating the
                   submission of a surreply. Appellee merely directs the Court to the


APPELLANTS’ REPONSE IN OPPOSITION TO APPELLEE’S MOTION FOR LEAVE                                      1
                   Surreply Brief itself attached to the Motion for Leave to support their
                   argument. Reliance on the Surreply in support of a Motion for Leave is
                   not the proper procedure for granting leave. Appellee’s Motion states
                   “in order to respond to new arguments asserted by Appellant” but does
                   not provide or identify any new arguements to be addressed. Appellee
                   should have provided some modicum of legal or factual reasoning with
                   the Motion for Leave which they have failed to do here. Appellee
                   further claims “to respond to new documents submitted by Appellant
                   in the Supplemental Clerk’s Record”; however, only one reference to
                   the Supplemental Clerk’s Record is made stating “Appellant is simply
                   wrong”. This is hardly a factual response to any Record reference, or
                   necessitates a surreply.


            2. Texas Rules of Appellate Procedure do not expressly permit the filing
                   of a surreply brief by an Appellee; such filings are only permitted at
                   the court’s discretion. (See In re Estate of Washington, 289 S.W.3d
362, 370 (Tex. App. – Texarkana, 2009)(citing Tex. R. App. P. 38.1,
                   38.2, 38.3 and 38.7).


            3. Under the STANDARDS FOR APPELLATE CONDUCT -
                   LAWYERS’ DUTIES TO THE COURT 
                    Item 6. - “Counsel will not submit reply briefs on issues previously
                    briefed in order to obtain the last word.”
                   The Surreply Brief contains over 1065 words (out of certified
                    1635) specifically repeating the Appellee’s Response Brief.
                    Statements not duplicated have simply been re-worded repeating the
                    previous views. (not included in this word count)


APPELLANTS’ REPONSE IN OPPOSITION TO APPELLEE’S MOTION FOR LEAVE                             2
            4.      The Motion for Leave is completely devoid of any reasoning
                   necessitating the submission of a surreply. Appellee provides no legal
                   or factual analysis indicating that the Appellants added new argument
                   in its Reply Brief necessitating a surreply. Nor does the Motion for
                   Leave provide a summary of Appellee’s argument to qualify the need
                   for a surreply. Instead, Appellee surreptitiously states the Court is
                   required to read the Surreply itself in order to glean the good cause for
                   its submission. From there, the Appellant is required to at least review
                   and analyze Appellee’s briefing which the Court has yet permitted to
                   be filed. Unfortunately, this has resulted in spending additional
                   resources, additional delay and incurring additional costs. Without
                   question, the Motion for Leave should be denied for failure to provide
                   any legal or factual reasoning for filing a surreply. However, to the
                   extent Appellant has been forced to review an unfiled surreply and file
                   this Response to the Motion for Leave, Appellee’s maneuvering
                   borders on sanctionable conduct.
            5.      Finally, the denial of the Motion for Leave would not prejudice the
                   Appellee because the Appellee has already had the opportunity to
                   present this same information, without overwhelming the process with
                   a surreply.


Furthermore, this matter constitutes an Estate Accounting and Trust Accounting;
issues which were briefed through Appellant’s Brief and Appellants’ Reply Brief.
The Appellee fails to address these issues in their Response Brief and again fails to
address the issues in the attempt to surreply. Appellee also repeats a reference to




APPELLANTS’ REPONSE IN OPPOSITION TO APPELLEE’S MOTION FOR LEAVE                              3
APPELLANTS’ REPONSE IN OPPOSITION TO APPELLEE’S MOTION FOR LEAVE   4
Linda Houston
Pro Se
9804 Sota Grande
Plano, Texas. 75025
972-955-0370




                                       CERTIFICATE OF SERVICE
The undersigned hereby certifies that on the 8th day June, 2018, a true and correct
copy of the foregoing instrument is being served upon the parties listed below via
the Court’s electronic notification system and mail:


David B. Koch COATS❘ROSE, P.C
14755 Preston Road, Suite 600
Dallas, Texas 75254 
(972) 788-1600 Telephone
dkoch@coatsrose.com
Attorneys for Appellee, Eileen Houston




APPELLANTS’ REPONSE IN OPPOSITION TO APPELLEE’S MOTION FOR LEAVE                      5